Case: 20-60940     Document: 00516275058         Page: 1     Date Filed: 04/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      April 11, 2022
                                  No. 20-60940
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   Jas Bahadur Pun,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 927 593


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Jas Bahadur Pun, a native and citizen of Nepal, petitions us for a
   review of a decision of the Board of Immigration Appeals (BIA) upholding
   the denial of his claims for asylum, withholding of removal, and relief under
   the Convention Against Torture (CAT) based on a negative credibility


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60940      Document: 00516275058          Page: 2   Date Filed: 04/11/2022




                                    No. 20-60940


   determination. He argues that there are explanations for some of the factors
   outlined by the Immigration Judge (IJ) or that the findings were otherwise
   improper. He also offers argument regarding the merits of his underlying
   asylum claims.
          This court reviews the BIA’s decision and considers the IJ’s decision
   only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224
   (5th Cir. 2018). Factual findings are reviewed for substantial evidence and
   legal determinations are reviewed de novo. Lopez-Gomez v. Ashcroft, 263 F.3d
   442, 444 (5th Cir. 2001). Under the substantial evidence standard, this court
   may not overturn a factual finding unless the evidence compels a contrary
   result. Martinez-Lopez v. Barr, 943 F.3d 766, 769 (5th Cir. 2019).
          We do not find that the findings of the IJ were not based in the record.
   There are credibility factors that are not argued by Pun, and these waived
   factors are dispositive of the claim. See Wang v. Holder, 569 F.3d 531, 538
   (5th Cir. 2009). However, the factors that are argued by Pun have a
   foundation in the evidence and so the plausibility of an alternate finding can
   lead to no relief. See Morales v. Sessions, 860 F.3d 812, 817 (5th Cir. 2017).
   Analysis of the asylum factors argued by Pun is unnecessary because this
   claim cannot succeed without credible evidence. 8 U.S.C. § 1158(b)(1)(B);
   Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994). As Pun cannot prove his asylum
   claim, his withholding arguments necessarily fail. Chen v. Gonzales, 470 F.3d
   1131, 1134 (5th Cir. 2006).
          We do not find that the country conditions evidence, as the only
   evidence surviving the negative credibility determination, independently
   proves Pun’s Convention Against Torture claim or remedy his credibility.
   Ghotra v. Whitaker, 912 F.3d 284, 290 (5th Cir. 2019).
          DENIED.




                                         2